



2006 CHEMTURA CORPORATION LONG-TERM INCENTIVE PLAN

(effective April 27, 2006, subject to stockholder approval)




Section 1: Purpose.


               The purpose of the 2006 Chemtura Corporation Long-Term Incentive
Plan (hereinafter referred to as the "Plan") is to (a) advance the interests of
Chemtura Corporation ("Chemtura"), its Subsidiaries and affiliates (Chemtura and
its Subsidiaries and affiliates are collectively referred to as the "Company"),
and its stockholders by providing incentives and rewards to those directors,
officers, other employees and persons who provide services to the Company who
are in a position to contribute to the long term growth and profitability of the
Company; (b) assist the Company in attracting, retaining, and developing highly
qualified employees for the successful conduct of their business; and (c) make
the Company's compensation program competitive with those of other major
employers.

Section 2: Definitions.

               2.1:       "Board" means the Board of Directors of Chemtura.

               2.2:      "Cause" means any definition of cause contained in a
Participant's employment agreement or separation agreement governing the terms
of a Participant's separation from employment with the Company other than upon a
change of control, and, if such agreement does not exist or cause is not defined
therein, "Cause" shall mean, during the course of employment: (i) theft, fraud,
embezzlement or intentional disclosure of confidential and/or proprietary
information; (ii) conduct or plans to engage in conduct that would be considered
competition or solicitation under Section 8.1 or 8.2, respectively, of the Plan;
(iii) willful disregard for or neglect by the Participant of his or her duties
or the interests of the Company; (iv) conviction of a felony or any criminal
offense; (v) breach of fiduciary duty, duty of loyalty or other breach of trust;
(vi) any willful act against the material financial interests of the Company; or
(vii) willful destruction of property of the Company. For purposes of the Plan,
the Committee reserves the right, in its sole discretion, to make a
determination as to whether a Participant's termination was for "Cause" after
the actual termination of employment or service based on facts and circumstances
discovered subsequent to such termination.

               2.3:       "Change in Control" shall mean a change in control of
Chemtura that would be required to be reported in response to Item 1(a) of the
Current Report on Form 8-K, as in effect on the effective date of the Plan,
pursuant to Section 13 or 15(d) of the Exchange Act; provided that, without
limitation, such a "Change in Control" shall be deemed to have occurred if:

               (i)        A third person, including a "group" as such term is
used in Section 13(d)(3) of the Exchange Act, other than the trustee of a
Company employee benefit plan, becomes the beneficial owner, directly or
indirectly, of 50 percent or more of the combined voting power of Chemtura's
outstanding voting securities ordinarily having the right to vote for the
election of directors of Chemtura;

               (ii)      During any period of 24 consecutive months individuals
who, at the beginning of such consecutive 24-month period, constitute the Board
of Directors of Chemtura (the "Board" generally and as of the effective date of
the Plan the "Incumbent Board") cease for any reason (other than retirement upon
reaching Retirement age, Disability, or death) to constitute at least a majority
of the Board; provided that any person becoming a director subsequent to the
effective date of the Plan whose election, or nomination for election by
Chemtura's shareholders, was approved by a vote of at least three-quarters of
the directors who at the time of such election or nomination for election
comprise the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of
Chemtura, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Plan, considered a member
of the Incumbent Board;

               (iii)     Chemtura shall cease to be a publicly owned corporation
having its outstanding Stock listed on the New York Stock Exchange or quoted in
the NASDAQ National Market System.

               Notwithstanding anything in this Plan to the contrary, the
Committee may modify the definition of a Change in Control for a particular
award as the Committee deems appropriate to comply with section 409A of the
Code.

               2.4:      "Code" means the Internal Revenue Code of 1986, as now
or hereafter amended.

               2.5:      "Committee" shall mean the Organization, Compensation
and Governance Committee of the Board or such other Committee appointed by the
Board for the purpose of administering this Plan.

               2.6:      "Disability" means a permanent and total disability as
determined under procedures established by the Committee for purposes of the
Plan and which, to the extent applicable, shall be the date a Participant
becomes "disabled" within the meaning of section 409A of the Code and the
regulations issued thereunder.

               2.7:      "Dividend Equivalent" means an amount determined by
multiplying the number of shares of Stock or Stock Units subject to a grant by
the per-share cash dividend, or the per-share fair market value (as determined
by the Committee) of any dividend in consideration other than cash, paid by
Chemtura on its Stock on a dividend payment date.

               2.8:      "Eligible Employee" means any employee of the Company
who in the opinion of the Committee is responsible for or contributes to the
management, growth, and profitability of the business of the Company. No
"Eligible Employee" shall be a member of the Committee. Notwithstanding the
foregoing, an Eligible Employee shall not include any individual (i) designated
by the Company as an independent contractor and not as an employee at the time
of any determination, (ii) being paid by or through an employee leasing company
or other third party agency, (iii) designated by the Company as a freelance
worker and not as an employee at the time of any determination, (iv) classified
by the Company as a seasonal, occasional, limited duration, or temporary
employee, during the period the individual is so paid or designated, or
(v) designated by the Company as a leased employee, during the period the
individual is so paid or designated; any such individual shall not be an
Eligible Employee even if he or she is later retroactively reclassified as a
common-law employee of the Company during all or any part of such period
pursuant to applicable law or otherwise.

               2.9:      "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended.

               2.10:     "Executive Officer" shall mean an executive officer of
the Company, as such term is defined within the meaning of the Exchange Act or
for purposes of Section 16 of the Exchange Act.

               2.11:      "Full-Value Award" means any award granted under the
Plan other than (i) a Stock Option Award that requires the Participant to pay
(in cash, foregone cash compensation, or other consideration, other than the
performance of services, designated as acceptable by the Committee) at least the
Market Value of the shares of Stock subject thereto as determined on the date of
grant of an award or (ii) a SAR that is based solely on the appreciation of the
shares of Stock underlying the award from the Market Value of the shares as
determined on the date of grant of the award.

               2.12:     "Incentive Stock Option" means any stock option granted
pursuant to this Plan which is designated as such by the Committee and which
complies with Section 422 of the Code.

               2.13:      "Market Price" is the mean of the high and low prices
of Stock as reported in the New York Stock Exchange-Composite Transactions on
the date for which a Market Price is to be determined under this Plan (or on the
next preceding day such Stock was traded on a stock exchange included in the New
York Stock Exchange-Composite Transactions if it was not traded on any such
exchange on such date).

               2.14:     "Non-Employee Director" means a member of the Board who
is not otherwise employed by the Company.

               2.15:      "Non-Qualified Stock Option" means any stock option
granted pursuant to this Plan which is not an Incentive Stock Option.

               2.16:      "Participant" shall mean an individual selected to
participate in the Plan pursuant to Section 3.

               2.17:      "Performance Award" shall mean a payment pursuant to
Section 11 herein.

               2.18:      "Qualified Member" means a member of the Committee who
is a "non-employee director" of Chemtura as defined in Rule 16b-3(b)(3) under
the Exchange Act and an "outside director" within the meaning of Regulation
1.162-27 under Code Section 162(m).

               2.19:     "Qualified Performance-Based Award" shall have the
meaning set forth in Section 13.1.

               2.20:     "Restricted Stock" means Stock subject to restrictions
on the transfer of such Stock, conditions for forfeiture of such Stock, or any
other limitations or restrictions as determined by the Committee.

               2.21:     "Retirement" means retirement from active employment
with the Company upon attainment by the Participant of age 55 or more with at
least 5 years of service recognized generally by the Company for eligibility and
determination of employee benefits, or attainment of age 65.

               2.22:     "SAR" shall have the meaning set forth in Section 8.

               2.23:     "Stock" shall mean the common stock, $0.10 par value,
of Chemtura.

               2.24:     "Stock Unit" shall mean an award of a phantom unit,
representing one or more shares of Stock, as described in Section 9.

               2.25:     "Subsidiary" means any business entity in which
Chemtura, directly or indirectly, owns 50 percent or more of the total combined
voting power of all classes of stock or other equity interest.


Section 3: Participation.

               The Participants in the Plan ("Participants") shall be those
Eligible Employees, Non-Employee Directors, or individuals who perform services
for the Company, who are selected to participate in the Plan by the Committee.
Any Eligible Employee, Non-Employee Director or individual who performs services
for the Company, or each member of any group of Eligible Employees or
Non-Employee Directors or such individuals, to whom the Committee by resolution
has granted an award shall be deemed a Participant with respect to such award.


Section 4: Administration.

               4.1:  Committee. The Plan shall be administered and interpreted
by the Committee, which shall have sole authority to make rules and regulations
for the administration of the Plan. At any time that a member of the Committee
is not a Qualified Member, (i) any action of the Committee relating to an award
intended by the Committee to qualify as "performance-based compensation" within
the meaning of Code Section 162(m) and regulations thereunder may be taken by a
subcommittee, designated by the Committee or the Board, composed solely of two
or more Qualified Members, and (ii) any action relating to an award granted or
to be granted to a Participant who is then subject to Section 16 of the Exchange
Act in respect of the Company may be taken either by the Board, a subcommittee
of the Committee consisting of two or more Qualified Members or by the Committee
but with each such member who is not a Qualified Member abstaining or recusing
himself or herself from such action, provided that, upon such abstention or
recusal, the Committee remains composed of two or more Qualified Members. Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of the Plan. Other provisions of the Plan
notwithstanding, the Board may perform any function of the Committee under the
Plan, and that authority specifically reserved to the Board under the terms of
the Plan, Chemtura's Articles of Incorporation, By-Laws, or applicable law shall
be exercised by the Board and not by the Committee. The Board shall serve as the
Committee in respect of any awards made to any Non-Employee Director.

               The interpretations and decisions of the Committee with regard to
the Plan shall be final and conclusive and binding upon all Participants. The
Committee may request advice or assistance or employ such persons (including
without limitation, legal counsel and accountants) as it deems necessary for the
proper administration of the Plan. The Committee shall: (i) adopt, amend,
suspend, and rescind such rules and regulations and appoint such agents as the
Committee may deem necessary or advisable to administer the Plan; (ii) correct
any defect or supply any omission or reconcile any inconsistency in the Plan and
to construe and interpret the Plan and any award, rules and regulations, award
agreement, or other instrument hereunder; (iii) make determinations relating to
eligibility for and entitlements in respect of awards, and to make all factual
findings related thereto; and (iv) take any other action desirable or necessary
to interpret, construe or implement properly the provisions of the Plan.

               4.2:  Delegation by Committee. Except to the extent prohibited by
applicable law or the applicable rules of a stock exchange, or as provided in
Section 13.2, the Committee may delegate, on such terms and conditions as it
determines in its sole and absolute discretion, to one or more senior executives
of the Company (i) the authority to make grants of awards to Eligible Employees
(other than Executive Officers) or individuals who perform services for the
Company and (ii) other administrative responsibilities. Any such allocation or
delegation may be revoked by the Committee at any time.

               4.3:  Limitation of Liability. Each member of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company, the Company's
independent certified public accountants, or any executive compensation
consultant, legal counsel, or other professional retained by the Company to
assist in the administration of the Plan. No member of the Committee, nor any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on behalf of the Committee or members
thereof shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.


Section 5: Awards.

               5.1:  Types of Awards. The Committee shall have the discretion to
determine the type of awards to be granted under the Plan. Such awards may be in
a form payable in either Stock or cash, including, but not limited to, Stock
Option Awards, Stock, Restricted Stock, bonus Stock, SARs, Stock Units,
Performance Awards and dividend equivalents. The Committee is authorized to
grant awards as a bonus, or to grant awards in lieu of obligations of the
Company to pay cash or grant other awards under other plans or compensatory
arrangements, to the extent permitted by such other plans or arrangements. All
awards shall be made pursuant to award agreements between the Participant and
the Company or such other plans as the Committee may adopt from time to time.
The agreements or plans shall be in such form as the Committee approves from
time to time.

               5.2:  Terms and Conditions of Awards. The Committee shall
determine the size of each award to be granted (including, where applicable, the
number of shares of Stock to which an award will relate), and all other terms
and conditions of each such award (including, but not limited to, any exercise
price, grant price, or purchase price, any restrictions or conditions relating
to transferability, forfeiture, exercisability, or settlement of an award, and
any schedule or performance conditions for the lapse of such restrictions or
conditions, and accelerations or modifications thereof, based in each case on
such considerations as the Committee shall determine). The Committee may
determine whether, to what extent, and under what circumstances an award may be
settled, or the exercise price of an award may be paid, in cash, shares of
Stock, other awards, or other consideration, or an award may be canceled,
forfeited, or surrendered. The right of a Participant to exercise or receive a
grant or settlement of any award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and measures of performance as it may deem
appropriate in establishing performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any award subject to
performance conditions, except as limited under Section 13.1 in the case of a
Qualified Performance-Based Award intended to qualify under Code Section 162(m).
Notwithstanding the foregoing, (i) the period during which an award may remain
outstanding shall not exceed ten (10) years from the date the award is granted,
(ii) no Full-Value Award issued under the Plan (other than Full-Value Awards
that are either performance-based or granted to Non-Employee Directors) shall
fully vest within one (1) year from the date of grant of such Full-Value Award,
and (iii) any awards granted to Non-Employee Directors shall be granted to all
Non-Employee Directors on a non-discretionary basis based on a formula approved
by the Committee.



               5.3:  Maximum Amount Available. The total number of shares of
Stock that may be delivered to Participants or their beneficiaries pursuant to
all awards granted under this Plan shall not exceed 10,500,000 shares. Solely
for the purpose of computing the foregoing maximum shares of Stock limitation
under this Plan, there shall not be counted: (i) any shares which have been
forfeited or lapse under the Plan and (ii) any shares deliverable pursuant to an
award which, prior to such computation, has terminated in accordance with its
terms or has been cancelled by the Participant or the Company. In addition, for
the purpose of computing the foregoing maximum shares of Stock limitation under
this Plan, to the extent SAR awards are granted, the total number of shares of
Stock subject to the SAR upon grant shall be counted.

               5.4:  Award Specific Limitations. The total number of shares of
Stock available for delivery under the Plan pursuant to awards of Incentive
Stock Options shall not exceed the total number of shares defined above in
Section 5.3 The combined number of shares of Stock granted under this Plan
pursuant to Full-Value Awards shall not exceed 33% of the maximum number of
shares of Stock available for award under the Plan as provided in Sections 5.3
and 5.6.

               5.5:  Per Participant Limitation on Stock-Based Awards. In any
calendar year, no Participant may be granted awards that relate to more than 25%
of the shares of Stock reserved. In addition, no more than 300,000 shares of
Stock pursuant to any Performance Awards shall be granted to one individual in a
calendar year unless pursuant to a multi-year award. This Section 5.5 shall
apply only with respect to awards that are denominated by a specified number of
shares of Stock, even if the award may be settled in cash or a form other than
Stock. If the number of shares of Stock ultimately payable in respect of an
award is a function of future achievement of performance targets, then for
purposes of this limitation, the number of shares of Stock to which such award
relates shall equal the number of shares of Stock that would be payable assuming
maximum performance was achieved.

               5.6:  Adjustment in the Event of Recapitalization, etc. In the
event of any change in the outstanding shares of Chemtura by reason of any stock
split, stock dividend, recapitalization, merger, consolidation, combination or
exchange of shares or other similar corporate change or in the event of any
special distribution to the stockholders, the Committee shall make such
equitable adjustments in the number of shares and prices per share applicable to
options then outstanding and in the number of shares which are available
thereafter for other awards, both under the Plan as a whole and with respect to
individuals and award type, as the Committee determines are necessary and
appropriate. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, awards (including
cancellation of awards in exchange for the intrinsic (i.e., in-the-money) value,
if any, of the vested portion thereof, substitution of awards using securities
or other obligations of a successor or other entity, acceleration of the
expiration date for awards, or adjustment to performance goals in respect of
awards) in recognition of unusual or nonrecurring events (including events
described in the preceding sentence, as well as acquisitions and dispositions of
businesses and assets) affecting the Company, the financial statements of the
Company, or in response to changes in applicable laws, regulations, or
accounting principles. Notwithstanding the foregoing, if any such event will
result in the acquisition of all or substantially all of the Company's
outstanding Stock, then if the document governing such acquisition (e.g., merger
agreement) specifies the treatment of outstanding awards, such treatment shall
govern without the need for any action by the Committee. Any such adjustment
shall be conclusive and binding for all purposes of the Plan.

               5.7:  Stand-Alone, Additional, Tandem, and Substitute Awards.
Subject to Section 6.3, awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other award or any award granted under another
plan of the Company or any business entity to be acquired by the Company, or any
other right of a Participant to receive payment from the Company, and in
granting a new award, the Committee may determine that the value of any
surrendered award or award may be applied to reduce the exercise price of any
Stock Option Award or SAR or purchase price of any other award.


Section 6: Stock Options.

               6.1:  Award Types. The Company may award options to purchase
Stock (hereinafter referred to as "Stock Option Awards") to such Participants as
the Committee authorizes and under such terms as the Committee establishes. The
Committee shall determine with respect to each Stock Option Award, and designate
in the grant, whether a Participant is to receive an Incentive Stock Option or a
Non-Qualified Stock Option, or combination thereof. Notwithstanding the
foregoing, Incentive Stock Options may be granted only to Eligible Employees.

               6.2:  Exercise Price. The exercise price of each share of Stock
subject to a Stock Option Award shall be specified in the grant, but in no event
shall the exercise price be less than the Market Value of the Stock on the date
the award is granted. If the Participant to whom an Incentive Stock Option is
granted owns, at the time of the grant, more than ten percent (10%) of the
combined voting power of the Participant's employer or a parent or subsidiary of
the employer, the exercise price of each share of Stock subject to such grant
shall be not less than one hundred ten percent (110%) of the price described in
the preceding sentence.

               6.3:  Repricing. The exercise price of any Stock Option Award
granted pursuant to this Plan shall not be changed following the date of its
grant, other than such equitable changes as may arise in connection with the
adjustments permitted under Section 5.6 and no Stock Option Award may be
cancelled and replaced with a new Stock Option Award with a lower exercise price
where the economic effect would be the same as reducing the exercise price of
the cancelled option.

               6.4: Duration of Stock Option Awards. A Stock Option Award by its
terms shall be of no more than ten (10) years' duration, except that an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns Stock representing more than ten percent (10%) of the combined voting power
of the Participant's employer or a parent or subsidiary of the employer shall by
its terms be of no more than five (5) years' duration.

               6.5:  Exercisability. Stock Option Awards shall be exercisable at
such time as the Committee shall determine and specify in the grant (but not
less than one year following the date of grant of such award) provided, however,
that, Stock Option Awards shall also be exercisable as follows:

               (a)       if a Participant's employment or service terminates by
reason of death, any Stock Option Award held by such Participant or any
permitted transferee of such Participant may thereafter be exercised, to the
extent then exercisable, for a period of two years from the date of such death
or until the expiration of the stated term of such Stock Option Award, whichever
period is the shorter;

               (b)       if a Participant's employment or service terminates by
reason of Disability, any Stock Option Award held by such Participant or any
permitted transferee of such Participant may thereafter be exercised, to the
extent it was exercisable at the time of termination, for a period of two years
from the date of such termination of employment or service or until the
expiration of the stated term of such Stock Option Award, whichever period is
the shorter; provided, however, that, if the holder of the Stock Option Award
dies while any such Stock Option Award remains exercisable, any unexercised
Stock Option Award so held at death shall continue to be exercisable to the
extent to which it was exercisable at the time of such holder's death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option Award, whichever period is the shorter. In the
event of termination of employment by reason of Disability, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option Award will
thereafter be treated as a Non-Qualified Stock Option;

               (c)      If a Participant's employment or service terminates by
reason of Retirement, any Stock Option Award held by such Participant or any
permitted transferee of such Participant may thereafter be exercised by the
holder, to the extent it was exercisable at the time of Retirement, for a period
of five years from the date of such termination of employment or service or
until the expiration of the stated term of such Stock Option Award, whichever
period is the shorter; provided, however, that if the holder dies within such
five-year period, any unexercised Stock Option Award held by such holder shall,
notwithstanding the expiration of such five-year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option Award, whichever period is the shorter. In the
event of termination of employment by reason of Retirement, if an Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for the purposes of Section 422 of the Code, such Stock Option Award will
thereafter be treated as a Non-Qualified Stock Option;

               (d)      if a Participant's employment or service terminates for
any reason other than death, Disability, Retirement, or Cause, any Stock Option
Awards held by such Participant or any permitted transferee of such Participant
may thereafter be exercised by the holder, to the extent it was exercisable at
the time of termination, for a period of 90 days from the date of such
termination of employment or service or until the expiration of the stated term
of such Stock Option Award, whichever period is the shorter; provided, however,
that if the holder dies within such 90 day period, any unexercised Stock Option
Award so held shall, notwithstanding the expiration of such 90 day period,
continue to be exercisable to the extent to which it was exercisable at the time
of death for a period of 12 months from the date of such death or until the
expiration of the stated term of such Stock Option Award, whichever period is
the shorter. If a Participant's employment or service is terminated for Cause,
all rights under any Stock Option Award (whether vested or unvested) held by
such Participant or any permitted transferee of such Participant shall expire
immediately upon the giving to the Participant of notice of such termination.

               Notwithstanding anything the foregoing, in no event may a Stock
Option Award be exercised after its expiration date.

               6.6:  Manner of Exercise. A Stock Option Award may be exercised
by the Participant (or, if the Stock Option Award has been duly transferred, the
transferee) with respect to part or all of the shares subject to the option by
giving written notice to the Company or its designee of the exercise of the
option according to such procedures as the Executive Vice President, Human
Resources may establish.

               6.7:  Payment of Exercise Price. The exercise price for the
shares for which an option is exercised shall be paid by the exercisor within
ten (10) business days after the date of exercise and the terms of the Stock
Option Award may provide that the exercise price may be paid:

               (a)       in cash;

               (b)      in whole shares of Stock owned by the exercisor prior to
exercising the option;

               (c)      by having the Company withhold shares that otherwise
would be delivered to the exercisor pursuant to the exercise of the option in an
amount equaling in value the exercise price;

               (d)       in a combination of either cash and delivery of shares,
or cash and withholding of shares; or

               (e)      by whatever other means the Committee may deem
appropriate.

               The Company shall establish procedures in connection with
payments pursuant to (b), (c), (d), and (e) above, to ensure that the Plan does
not become subject to variable accounting by virtue of such payment methods. The
value of any share of Common Stock delivered or withheld in payment of the
exercise price shall be its Market Price on the date the option is exercised.

               6.8:  Limits on Incentive Stock Options. The aggregate Market
Value of all shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant in any one calendar year, under
this Plan or any other stock option plan maintained by the Company, shall not
exceed $100,000. The Market Value shall be determined on the date the related
Stock Option Award is granted.


Section 7: Grants of Stock.

               7.1:  Award Types. The Committee may grant, either alone or in
addition to other awards granted under the Plan, shares of Stock or Restricted
Stock (hereinafter referred to as a "Stock Award") to such Participants as the
Committee authorizes and under such terms as the Committee establishes. The
Committee, in its discretion, may also make a cash payment to a Participant
granted shares of Stock or Restricted Stock under the Plan to allow such
Participant to satisfy tax obligations arising out of receipt of the Stock or
Restricted Stock.

               7.2:  Vesting Periods. A grant of Restricted Stock pursuant to
this Section 7 shall be subject to a minimum vesting period of at least three
(3) years, or such longer period as the Committee, in its sole discretion, may
determine, provided, however, that grants of Restricted Stock to new Eligible
Employees that are made as a replacement for restricted stock grants of a prior
employer may be subject to a shorter vesting period as the Committee, in its
sole discretion, may determine; and provided further, however, that the number
of shares used for such purposes shall not exceed five (5%) percent of the total
shares reserved under the Plan. Notwithstanding the foregoing, the Committee may
grant shares of Restricted Stock with a vesting period of at least two
(2) years, or such longer period as the Committee, in its sole discretion, may
determine, so long as vesting is based on performance criteria.

               7.3:  Rights as a Stockholder. The Participant shall have, with
respect to Restricted Stock, all of the rights of a stockholder of the
Corporation, including the right to vote the shares, except that a Participant's
right to receive any dividends shall be subject to the same vesting period as
the Restricted Stock to which such dividend rights relate, and shall be payable
as soon as administratively practicable after the vesting thereof (but in any
event by March 15 following the year in which vesting occurs).

               7.4:  Transferability. Restricted Stock may not be sold or
transferred by the Participant until any restrictions that have been established
by the Committee have lapsed.

               7.5:  Forfeiture. Upon a termination by the Participant or the
Company of the Participant's employment or service for any reason during the
period any restrictions are in effect, all Restricted Stock held by the
Participant shall be forfeited without compensation to the Participant.


Section 8: SARs.

               8.1:  General Requirements. The Committee may grant awards of
Stock appreciation rights ("SARs") to any Participant, upon such terms and
conditions as the Committee deems appropriate under this Section 8. Each SAR
shall represent the right of the Participant to receive, upon settlement of the
SAR, shares of Stock or cash equal to the amount by which the Market Value of a
share of Stock on the date of exercise of the SAR exceeds the base amount of the
SAR as described below in Section 8.3.

               8.2:  Terms of SARs. The Committee shall determine the terms and
conditions of SARs and may grant SARs separately from or in tandem with any
Stock Option Award (for all or a portion of the applicable Stock Option Award).
Tandem SARs may be granted either at the time the Stock Option Award is granted
or any time thereafter while the Stock Option Award remains outstanding;
provided, however, that in the case of an Incentive Stock Option, SARs may be
granted only at the time of the grant of the Incentive Stock Option. The
Committee will determine the number of SARs to be granted, the base amount, the
vesting and other restrictions applicable to SARs and the period during which
SARs will remain exercisable. A Stock appreciation right award by its term shall
be of no more than ten (10) years' duration.

               8.3:  Base Amount. The Committee shall establish the base amount
of the SAR at the time the SAR is granted; provided, however, that the base
amount shall not be less than the Market Value of a share of Stock on the date
of grant.

               8.4:  Payment With Respect to SARs. The Committee shall determine
whether the appreciation in a SAR shall be paid in the form of cash, in Stock,
or in a combination of the two, in such proportion as the Committee deems
appropriate. For purposes of calculating the number of shares of Stock to be
received, Stock shall be valued at its Market Value on the date of exercise of
the SAR. If shares of Stock are to be received upon exercise of a SAR, cash
shall be delivered in lieu of any fractional share.

               8.5:  Requirement of Employment or Service. The Committee shall
determine in the award agreement under what circumstances a Participant may
retain SARs after termination of the Participant's employment or service, and
the circumstances under which SARs may be forfeited.

               8.6:  Repricing. The exercise price of any SAR Award granted
pursuant to this Plan shall not be changed following the date of its grant,
other than such equitable changes as may arise in connection with the
adjustments permitted under Section 5.6 and no SAR Award may be cancelled and
replaced with a new SAR Award with a lower exercise price where the economic
effect would be the same as reducing the exercise price of the cancelled SAR.

 

Section 9: Stock Units.

               9.1:  General Requirements. The Committee may grant Stock Units
to any Participant, upon such terms and conditions as the Committee deems
appropriate under this Section 9. Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock. All Stock Units shall be credited to accounts on the Company's
records for purposes of the Plan.

               9.2:  Terms of Stock Units. The Committee may grant Stock Units
that are payable if specified performance goals or other conditions are met, or
under other circumstances. Stock Units may be paid at the end of a specified
period, or payment may be deferred to a date authorized by the Committee. The
Committee shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

               9.3:  Payment With Respect to Stock Units. Payment with respect
to Stock Units shall be made in cash, in Stock, or in a combination of the two,
as determined by the Committee, and at such times as specified in the award
agreement in accordance with section 409A of the Code. The award agreement shall
specify the maximum number of shares that shall be paid under the Stock Units.

               Payment with respect to Stock Units granted to a Non-Employee
Director shall be made upon the earliest of:

               (i)      such date as the Committee shall determine and specify
in the grant;

               (ii)     such Non-Employee Director's death, Disability, or
retirement; or

               (iii)    resignation by the Non-Employee Director or the
termination of such Non-Employee Director's service for reasons other than
Cause.

               In the event the Non-Employee Director is terminated by the
Company for Cause, the Committee may determine that Stock Units held by such
Non-Employee Director shall be forfeited.

               9.4:  Requirement of Employment or Service. The Committee shall
determine in the award agreement under what circumstances a Participant may
retain Stock Units after termination of the Participant's employment or service,
and the circumstances under which Stock Units may be forfeited.

Section 10: Dividend Equivalents.

               When the Committee makes a grant of a Full-Value Award under the
Plan, the Committee may grant Dividend Equivalents in connection with such
awards, under such terms and conditions as the Committee deems appropriate under
this Section 10. In no event will the Committee grant Dividend Equivalents other
than in connection with a Full-Value Award. Dividend Equivalents may be paid to
Participants currently or may be deferred, as determined by the Committee. All
Dividend Equivalents that are not paid currently shall be credited to accounts
on the Company's records for purposes of the Plan. Unless otherwise specified in
the award agreement, Dividend Equivalents shall be subject to the same vesting
period as the award to which they relate and shall be payable as soon as
administratively practicable after the vesting thereof (but in any event by
March 15 following the year in which vesting occurs). Dividend Equivalents may
be accrued as a cash obligation, or may be converted to Stock Units for the
Participant, as determined by the Committee. Unless otherwise specified in the
award agreement, deferred Dividend Equivalents will not accrue interest. The
Committee may provide that Dividend Equivalents shall be payable based on the
achievement of specific performance goals.

Section 11: Performance Awards.

               11.1:  Award Types. The Committee may grant, either alone or in
addition to other awards granted under the Plan, awards of Stock and other
awards that are valued in whole or in part by reference to, or are otherwise
based on, the Market Value of Stock, or other securities of the Company, based
on the performance of the Company ("Performance Awards") to such Participants as
the Committee authorizes and under such terms as the Committee establishes.
Performance Awards may be paid in Stock, Restricted Stock or other securities of
the Company, cash or any other form of property as the Committee shall
determine.

               11.2:  Terms and Conditions of Awards. Performance Awards shall
entitle the Participant to receive an award if the measures of performance
established by the Committee are met. The measures of performance shall be
established by the Committee in its absolute discretion. The Committee shall
determine the times at which Performance Awards are to be made and all
conditions of such awards. Notwithstanding the foregoing, if a Participant
terminates employment or service during a performance period applicable to a
Performance Award because of death, Disability, or Retirement, such Participant
shall be entitled to a payment with respect to each such outstanding Performance
Award at the end of the applicable performance period:

               (i)      based, to the extent relevant under the terms of the
award, upon the Participant's performance for the portion of such performance
period ending on the date of termination and the performance of the Company or
any applicable business unit for the entire performance period, and

               (ii)     prorated for the portion of the performance period
during which the Participant was employed by, or provided services to, the
Company, all as determined by the Committee.

               If a Participant ceases employment or service during a
performance period for any other reason, then such Participant shall not be
entitled to any payment with respect to any unvested Performance Award.

Section 12: Other Awards.

               The Committee may grant other awards that are cash-based or based
on, measured by or payable in Stock to Participants, on such terms and
conditions as the Committee deems appropriate under this Section 12. Other
Awards may be granted subject to achievement of performance goals or other
conditions and may be payable in Stock or cash, or in a combination of the two,
as determined by the Committee in the award agreement or applicable plan.

Section 13: Qualified Performance-Based Awards.

               13.1:  Performance Awards Granted to Designated Covered
Employees. If the Committee determines that an award to be granted to a
Participant who is designated by the Committee as likely to be a Covered
Employee (as defined below) should qualify as "performance-based compensation"
for purposes of Code Section 162(m), the grant, exercise, and/or settlement of
such award (a "Qualified Performance-Based Award") shall be contingent upon
achievement of preestablished performance goals and other terms set forth in
this Section 13. This Section 13 shall not apply to awards that otherwise
qualify as "performance-based compensation" by reason of Regulation
1.162-27(e)(2)(vi) (relating to certain stock options and stock appreciation
rights).

(a) Performance Goals Generally. The performance goals for such Qualified
Performance-Based Awards shall consist of one or more business criteria and a
targeted level or levels of performance with respect to each such criteria, as
specified by the Committee consistent with this Section 13.1. Performance goals
shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being "substantially uncertain." The Committee may determine
that such Qualified Performance-Based Awards shall be granted, exercised, and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise, and /or
settlement of such Qualified Performance-Based Awards. Performance goals may
differ for Qualified Performance-Based Awards granted to any one Participant or
to different Participants.

(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries, divisions,
or other business units of the Company (where the criteria are applicable),
shall be used by the Committee in establishing performance goals for such
Qualified Performance-Based Awards: (1) earnings per share; (2) revenues;
(3) cash flow; (4) cash flow return on investment; (5) return on net assets,
return on assets, return on investment, return on invested capital, return on
equity; profitability; (6) economic value added ("EVA"); (7) operating margins
or profit margins; (8) income or earnings before or after taxes; pretax
earnings; pretax earnings before interest, depreciation and amortization;
operating earnings; pretax operating earnings, before or after interest expense
and before or after incentives, and extraordinary or special items; net income;
(9) total stockholder return or stock price; (10) book value per share;
(11) expense management; improvements in capital structure; working capital;
costs; and (12) any of the above goals as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor's 500 Stock Index or a group of comparator
companies. EVA means the amount by which a business unit's earnings exceed the
cost of the equity and debt capital used by the business unit during the
performance period, as determined by the Committee. Income of a business unit
may be before payment of bonuses, capital charges, non-recurring or
extraordinary income or expense, and general and administrative expenses for the
performance period, if so specified by the Committee.

(c) Performance Period; Timing for Establishing Qualified Performance-Based
Award Terms. Achievement of performance goals in respect of such Qualified
Performance-Based Awards shall be measured over a performance period of up to
ten years, as specified by the Committee. Performance goals, amounts payable
upon achievement of such goals, and other material terms of Qualified
Performance-Based Awards shall be established by the Committee (i) while the
performance outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period.

(d) Qualified Performance-Based Award Pool. The Committee may establish a
Qualified Performance-Based Award pool, which shall be an unfunded pool, for
purposes of measuring performance of the Company in connection with Qualified
Performance-Based Awards. The amount of such Qualified Performance-Based Award
pool shall be based upon the achievement of a performance goal or goals based on
one or more of the business criteria set forth in Section 13.1(b) hereof during
the given performance period, as specified by the Committee in accordance with
Section 13.1(c) hereof. The Committee may specify the amount of the Qualified
Performance-Based Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria. In
such case, Qualified Performance-Based Awards may be granted as rights to
payment of a specified portion of the Qualified Performance-Based Award pool,
and such grants shall be subject to the requirements of Section 13.1(c).

(e) Settlement of Qualified Performance-Based Awards; Other Terms. Settlement of
such Qualified Performance-Based Awards shall be in cash, Stock, other awards,
in the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Qualified Performance-Based Awards, but may not exercise discretion to increase
any such amount payable to a Covered Employee in respect of a Qualified
Performance-Based Award subject to this Section 13.1. The Committee shall
specify the circumstances in which such Qualified Performance-Based Awards shall
be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a performance period or settlement of Qualified
Performance-Based Awards.

(f) Impact Of Extraordinary Items Or Changes In Accounting. To the extent
applicable, the determination of achievement of performance goals for Qualified
Performance-Based Awards shall be made in accordance with U.S. generally
accepted accounting principles ("GAAP") and a manner consistent with the methods
used in the Company's audited financial statements, and, unless the Committee
decides otherwise within the period described in Section 13.1(c), without regard
to (i) extraordinary items as determined by the Company's independent public
accountants in accordance with GAAP, (ii) changes in accounting methods, or
(iii)  non-recurring acquisition expenses and restructuring charges.
Notwithstanding the foregoing, in calculating operating earnings or operating
income (including on a per share basis), the Committee may, within the period
described in Section 13.1(c), provide that such calculation shall be made on the
same basis as reflected in a release of the Company's earnings for a previously
completed period as specified by the Committee.

               13.2:  Written Determinations. Determinations by the Committee as
to the establishment of performance goals, the amount potentially payable in
respect of Qualified Performance-Based Awards, the achievement of performance
goals relating to Qualified Performance-Based Awards, and the amount of any
final Qualified Performance-Based Award shall be recorded in writing.
Specifically, the Committee shall certify in writing, in a manner conforming to
applicable regulations under Code Section 162(m), prior to settlement of each
Qualified Performance-Based Award, that the performance goals and other material
terms of the Qualified Performance-Based Award upon which settlement of the
Qualified Performance-Based Award was conditioned have been satisfied. The
Committee may not delegate any responsibility relating to such Qualified
Performance-Based Awards, and the Board shall not perform such functions at any
time that the Committee is composed solely of Qualified Members.

               13.3:  Status of Section 13.1 Awards under Code Section 162(m).
It is the intent of the Company that Qualified Performance-Based Awards under
Section 13.1 constitute "performance-based compensation" within the meaning of
Code Section 162(m) and regulations thereunder. Accordingly, the terms of
Sections 13.1, 13.2 and 13.3, including the definitions of Covered Employee and
other terms used therein, shall be interpreted in a manner consistent with Code
Section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given
Participant will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term "Covered Employee" as used herein shall mean
only a person designated by the Committee, at the time of grant of a Qualified
Performance-Based Award, as likely to be a Covered Employee with respect to a
specified fiscal year. If any provision of the Plan as in effect on the date of
adoption of any agreements relating to Qualified Performance-Based Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.

Section 14: Vesting on Change in Control.

               Notwithstanding anything in the Plan to the contrary, in the
event of a Change in Control any time periods, conditions or contingencies
relating to the exercise or realization of, or lapse of restrictions under, any
outstanding award under the Plan shall be automatically accelerated or waived so
that if no exercise of the award is required, the award may be realized in full
at the time of the occurrence of the Change in Control or if exercise of the
award is required, the award may be exercised at the occurrence of the Change in
Control.

Section 15: General Provisions.

               15.1:  Assignment. Subject to the provisions of Section 15.2, if
applicable, any assignment or transfer of any awards without the written consent
of the Company shall be null and void.

               15.2:  Transferability.

               (a)      Generally, the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of Stock received
pursuant to the Plan prior to the date on which any applicable restriction or
performance period established by the Committee lapses. Notwithstanding the
foregoing, awards shall be transferable by the Participant:

               (i)      in the case of the Participant's death (to the extent
the award, by its terms, survives the Participant's death), pursuant to the
beneficiary designation then on file with the Company, or, in the absence of
such a beneficiary designation (or if the designated beneficiary has
pre-deceased the Participant), by will or the laws of descent and distribution
(in which case the Company without liability to any other person, may rely on
the directions of the executor or administrator of the Participant's estate with
respect to the disposition or exercise of such awards);

               (ii)      in the Committee's discretion, the terms of an award
(other than an Incentive Stock Option) may permit the Participant to transfer
the award to (w) his or her spouse, children (including by adoption),
stepchildren or grandchildren (referred to herein as the Participant's "Family
Members"), (x) a trust or trusts for the exclusive benefit of such Family
Members, (y) a partnership in which such Family Members are the only partners,
or (z) such other persons or entities as the Committee may approve on a
case-by-case basis; or

               (iii)     In the case of a transferee's death, to his/her estate
without rights to further distribution.

               (b)      Any transfer pursuant to this Section 15.2 shall be
subject to the following:

               (i)       there may be no consideration for any such transfer;

               (ii)     the award agreement pursuant to which such award is
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 15.2; and

               (iii)    subsequent transfers of transferred awards shall be
prohibited except those in accordance with this Section 15.2.

               (c)      Following transfer, any transferred award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer. Unless otherwise provided herein, the events of death,
Disability, Retirement and termination of employment or service with respect to
an outstanding award shall be in relation to the original grantee Participant
notwithstanding an earlier transfer of the award.

               15.3:  Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an "unfunded" plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an award,
nothing contained in the Plan or any award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company's obligations under the Plan to
deliver cash, Stock, other awards, or other consideration pursuant to any award,
which trusts or other arrangements shall be consistent with the "unfunded"
status of the Plan unless the Committee otherwise determines.

               15.4:  No Right to Employment. Participation in this Plan shall
not affect the Company's right to discharge a Participant. Unless otherwise
specified in the applicable award agreement, (i) an approved leave of absence
shall not be considered a termination of employment or service for purposes of
an award under the Plan, and (ii) any Participant who is employed by or performs
services for a Subsidiary shall be considered to have terminated employment or
service for purposes of an award under the Plan if such Subsidiary is sold or no
longer qualifies as a Subsidiary of the Company, unless such Participant remains
employed by the Company or another Subsidiary.

               15.5:  Cancellation and Rescission of Awards.

               (a)      The Committee shall have the discretion with respect to
any award granted under this Plan to establish upon its grant conditions under
which: (i) the award may be later forfeited, cancelled, rescinded, suspended,
withheld or otherwise limited or restricted; or (ii) gains realized by the
grantee in connection with an award or an award's exercise may be recovered;
provided that such conditions and their consequences are: (A) clearly set forth
in the award agreement or other grant document; and (B) fully comply with
applicable laws. These conditions may include, without limitation, actions by
the Participant which constitute a conflict of interest with the Company,
violate the Company's Code of Business Conduct, are prejudicial to the Company's
interests, or are in violation of any non-compete agreement or obligation, any
confidentiality agreement or obligation, the Company's applicable policies or
the Participant's terms and conditions of employment.

               (b)      The Committee may require, upon exercise, vesting,
payment or delivery pursuant to an award, that the Participant certify in a
manner acceptable to the Company that he or she is in compliance with the terms
and conditions of the award agreement.

               15.6:  Nonexclusivity of the Plan. Neither the adoption of the
Plan by the Board nor the submission of the Plan or of any amendment to
shareholders for approval shall be construed as creating any limitations on the
power of the Board to adopt such other compensatory arrangements as it may deem
desirable, including the granting of awards otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.

               15.7:  Successors and Assigns. The Plan and award agreements may
be assigned by the Company to any successor to the Company's business. The Plan
and any applicable award agreement shall be binding on all successors and
assigns of the Company and a Participant, including any permitted transferee of
a Participant, the beneficiary or estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of the Participant's creditors.

               15.8:  Taxes. The Company is authorized to withhold from any
delivery of shares of Stock in connection with an award, any other payment
relating to an award, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
award. This authority shall include authority to withhold or receive shares of
Stock or other consideration and to make cash payments in respect thereof in
satisfaction of withholding tax obligations. To enable the Company to meet any
applicable federal, state or local withholding tax requirements arising as a
result of the grant, vesting, or exercise of an award, the Participant (or the
Participant's estate) shall pay the Company the amount of tax to be withheld or
may elect to satisfy such obligation:

               (a)      by having the Company withhold shares of Stock that
otherwise would be delivered to the Participant pursuant to the granting,
payment, vesting, or exercise of an award (as the case may be), for which the
tax is being withheld;

               (b)      by delivering to the Company other shares of Stock owned
by the Participant prior to the granting, payment, vesting, or exercise of an
award (as the case may be); or

               (c)      by making a payment to the Company consisting of a
combination of cash and shares of Stock.

               Such an election shall be made prior to the date to be used to
determine the tax to be withheld. The value of any share of Stock to be withheld
by the Company or delivered to the Company pursuant to this Section 15.8 shall
be the Market Price on the date used to determine the amount of tax to be
withheld.

               15.9:  Compliance with Laws and Obligations. The Company shall
not be obligated to issue or deliver shares of Stock in connection with any
award or take any other action under the Plan in a transaction subject to the
registration requirements of any applicable securities law, any requirement
under any listing agreement between the Company and any securities exchange or
automated quotation system, or any other law, regulation, or contractual
obligation of the Company, until the Company is satisfied that such laws,
regulations, and other obligations of the Company have been complied with in
full. Certificates representing shares of Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be applicable
under such laws, regulations, and other obligations of the Company, including
any requirement that a legend or legends be placed thereon.

               15.10:  No Right to Awards; No Shareholder Rights. No Participant
or other person shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment of Participants, employees,
consultants, or directors. No award shall confer on any Participant any of the
rights of a shareholder of the Company unless and until shares of Stock are duly
issued or transferred and delivered to the Participant in accordance with the
terms of the award.

               15.11:  Severability of Provisions. If any provision of the Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof, and the Plan shall be construed
and enforced as if such provisions had not been included.

Section 16: Amendment, Suspension, or Termination.

               16.1:      The Board may suspend, terminate, or amend the Plan,
including, but not limited to, such amendments as may be necessary or desirable
resulting from changes in the federal income tax laws and other applicable laws,
but may not, without the affirmative vote of a majority of all votes duly cast
on the matter at a meeting of the stockholders of the Company (provided that the
total votes cast on the matter represent over 50% of the shares entitled to vote
on the matter) (a) increase the total number of shares of Stock that may be
optioned or granted under this Plan; (b) amend Section 6.3 with respect to
re-pricing of Stock Option Awards or (c) amend the Plan in any manner that would
require stockholder approval under applicable law.

               16.2:      It is the Company's intent that the Plan comply in all
respects with Rule 16b-3 under the Exchange Act and any related regulations. In
addition, it is the intent of the Company that the Plan and applicable awards
under the Plan comply with the applicable provisions of sections 162(m), 422,
and 409A of the Code. If any provision of this Plan is later found not to be in
compliance with Rule 16b-3 under the Exchange Act or the applicable provisions
of sections 162(m), 422, and 409A of the Code and regulations thereunder, the
provisions shall be deemed null and void. To the extent that any legal
requirement of section 16 of the Exchange Act or sections 162(m), 422, or 409A
of the Code as set forth in the Plan ceases to be required under section 16 of
the Exchange Act or sections 162(m), 422, or 409A of the Code, that Plan
provision shall cease to apply. The Committee may revoke any award if it is
contrary to law or modify an award to bring it into compliance with any valid
and mandatory government regulation. All grants to, and exercises of options by
Executive Officers under this Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and regulations promulgated
thereunder.


Section 17: Governing Law.

               The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Connecticut and applicable federal law.


Section 18: Effective Date and Duration of the Plan.

               This Plan shall be effective as of April 27, 2006. No award shall
be granted under this Plan on or after April 26, 2016.